DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 19 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end surface extending perpendicular to the longitudinal axis”, in claims 1, 15 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 and 19 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claims 1, 15 and 19, the recitations of “the distal end including … an end surface extending perpendicular to the longitudinal axis” are found to have no support in the original disclosure, wherein in this case, the claimed shaft refers to member (102, Figs.3 – 4), and [¶44 of the publication and at least dependent claim 8], refers to that the distal end (104) includes a “trephine or hole saw or serrated edge …”, and the original disclosure does not provide explanation as to how a saw or trephine defines a perpendicular surface to a longitudinal axis thereon, and/or blunt surface. Applicant my direct the office to a support for such limitation in the original disclosure, or amend the claims omitting the newly introduced subject matter to overcome this rejection.
For the sake of examination, the preceding limitation is interpreted as referring to a surface portion, i.e. defining a thickness, i.e. of saw or trephine teeth.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image being oriented" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to “the image guide”.
Claim 2 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to “the positional tracking”.
In claim 1, claim 2, claim 14, claim 15 and claim 19, the recitations of “the image is oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy”, “the position includes location of the anatomy” and “the image guide is oriented relative to the sensor to communicate a signal representative of a location of the anatomy in a navigation field” makes the claims unclear and vague, wherein independent claims 1, 15 and 19 refer to the image guide as being engaged to the tubular member and not to the anatomy, and that the tubular member is understood to be movable relative to the anatomy, and the image guide is understood to communicate a signal representative of a location of the tubular member and not the anatomy, in view of [¶5 and ¶6 of the application publication], clarification is requested.
For the sake of examination, the preceding limitations directed to the “position” and “location” are interpreted as referring to the tubular member.
In claim 11 and claim 15, 
For the sake of examination, the preceding limitation is interpreted as “the inner surface defining a cavity of the tubular attachment configured for disposal on the outer member”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, 11 – 14 and 19 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1).

    PNG
    media_image1.png
    820
    602
    media_image1.png
    Greyscale

Claim 1, Melkent discloses a surgical instrument [abstract, Figs. 1 – 3 and Fig.3 to Melkent, above], comprising: 
a tubular member [at least a portion of 132] including a tissue engaging element [at least a portion of extension 134]; 
a shaft [at least an elongated shaft portion of 300] extending along a longitudinal axis between opposite proximal and distal ends [defined by an imaginary longitudinal axis along which member 300 extends between opposite portions, i.e. towards and away from the handle], 
an image guide [190] including an inner surface [Fig.3 to Melkent, above] directly engaging an outer surface of the tubular member [Col.6/II.12-30], the image being oriented relative to a sensor [110] for registration of anatomical image data and positional tracking of the anatomy during the procedure [Col.6/II.12-30].  
Claims 11 – 13 and 21 – 22, wherein the image guide includes a tubular attachment that includes the inner surface [Fig.3 to Melkent, above], the inner surface defining a cavity configured for disposal of the tubular member [inherently, wherein the tubular attachment defines a central cavity for positioning on an outer surface of tubular member 132]; (claim 12) wherein the tubular member is disposed in a fixed position with the tubular attachment [wherein the image guide 190 is fixedly attached to the tubular member 132 through the tubular attachment, to facilitate identifying location of the tubular member]; (claim 13) wherein the image guide comprises an emitter [195] disposed in a fixed position with the tubular member [Col.8/I.59 – col.9/I.12, Figs. 1 – 3]; (claim 21) wherein the image guide [the tubular attachment, the arm and the emitter array 195 are annotated in Fig.3 to Melkent, above] consists of a tubular attachment, an arm and an emitter array, the arm having a first end directly engaging an outer surface the tubular attachment [Fig.3 to Melkent, above, wherein the arm has an end towards the tubular attachment, directly attached thereto] and an opposite second end directly engaging the emitter array [Fig.3 to Melkent, above, wherein the arm has an end towards the image guide 190, directly attached thereto], the tubular attachment being monolithic [Fig.3 to Melkent, above, (claim 22) wherein the image guide is spaced apart from the shaft by the tubular member [Figs. 2 – 3, being attachable to an outer surface of the tubular member 132, while the shaft is insertable into the tubular member 132].  
As of the preceding limitations directed to the image guide, Melkent does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent and Kheradpir, and construct the image guide of Melkent having coupling member having tubular attachment with inner surface defining a cavity for forming a friction-fit with an outer surface of the tubular member in view of Kheradpir. One would have been motivated to do so in order to provide the instrument of Melkent with an alternative secure connection between the image guide and the tubular member to facilitate tracking the tubular member and/or the instrument throughout the course of a medical procedure to minimize trauma [Kheradpir, ¶70].  
Claims 2 – 7, 9 and 14, the combination of Melkent and Kheradpir discloses the limitations of claim 1, as above, and further, Melkent discloses (claim 2) wherein the image guide includes a dynamic reference frame and the position includes location of the anatomy in a navigation field [Col.8/I.59 – col.9/I.12, Figs. 1 – 3, wherein location of the instrument, configured for operable connection to the anatomy, is dynamically tracked]; (claim 3) wherein the tissue engaging element includes a pin [134] configured to penetrate tissue [Col.6/II.52 – 67]; (claim 4) wherein the tissue engaging element includes a serrated edge disposed adjacent a distal end of the tubular member [Fig. 2, having a plurality of extensions 134]; (claim 5) wherein the tubular member defines a channel and the shaft is translatable relative to the tubular member within the channel [Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member]; (claim 6) wherein the tissue engaging element is configured to be aligned with a selected tissue site of the anatomy and the tubular member includes an inner guide surface configured to orient the shaft in alignment with the selected tissue site [Col.6/II.52 – 67, wherein (claim 7) wherein the tissue gathering element is removable from the tubular member to harvest tissue from the selected tissue site [Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member 132, Figs. 2 – 3]; (claim 9) wherein the tubular member and the shaft are disposed in a relative coaxial orientation [Fig.3]; (claim 14) wherein the image guide is oriented relative to the sensor to communicate a signal representative of a location of the anatomy in a navigation field and the sensor communicates with a processor to generate data for display of an image on a monitor [Col.1/II.12 – 23, Col.5/I.41 – Col.6/I.5, Col.8/II.34 – 40, Col.8/I.59 – Col.9/I.12, Figs. 1 – 3, wherein location of the instrument configured for operable connection to the anatomy, is dynamically tracked].  
Claim 19, Melkent discloses a surgical system [abstract, Figs. 1 – 3 and Fig.3 to Melkent, above] comprising: 
a surgical instrument including an outer member [at least a portion of 132] having a tissue engaging element [at least a portion of extension 134] configured to penetrate a selected tissue site of an anatomy [Col.6/II.52 – 67] and an inner member [at least a portion of 300]  extending along a longitudinal axis between opposite proximal and distal ends [defined by an imaginary longitudinal axis along which member 300 extends between opposite portions, i.e. towards and away from the handle], the inner member being relatively translatable relative to the outer member [Col.6/II.31-36], the distal end including a tissue gathering element aligned with the selected tissue site [being an end of a tissue removal device, Col.6/II.31-36] and an end surface extending perpendicular to the longitudinal axis [Fig.3 to Melkent, above]; 

(claim 20) wherein the outer member is disposed in a fixed position with the image guide [wherein the image guide 190 is fixedly attached to the tubular member 132 through the tubular attachment, to facilitate identifying location of the tubular member].  
As of the preceding limitations directed to the image guide, Melkent does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent and Kheradpir, and construct the image guide of Melkent having coupling member having tubular attachment with inner surface defining a cavity for forming a friction-fit with an outer surface of the tubular member in view of Kheradpir. One would have been motivated to do so in order to provide the instrument of Melkent with an alternative secure connection between the image guide and the tubular member to facilitate tracking the tubular member and/or the instrument throughout the course of a medical procedure to minimize trauma [Kheradpir, ¶70].  
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), and further in view of Haufe et al. (US Pat. 7465304 B1).
Claim 15, Melkent discloses a surgical instrument [abstract, Figs. 1 – 3 and Fig.3 to Melkent, above], comprising: 
an outer member [at least a portion of 132] including a pin [134] configured to penetrate a selected tissue site of an anatomy [Col.6/II.52 – 67]; 

an image guide [190] including an inner surface [Fig.3 to Melkent, above] directly engaging an outer surface of the outer member [Col.6/II.12-30], the image guide being oriented relative to a sensor [110] for registration of anatomical image data and positional tracking of the anatomy during the procedure [Col.6/II.12-30], 
wherein the image guide includes a tubular attachment [Fig.3 to Melkent, above], the inner surface defining a cavity of the tubular attachment configured for disposal of the outer member [inherently, wherein the tubular attachment defines a central cavity for positioning on an outer surface of tubular member 132], 4Application No.: 16/592,377Atty. Docket: A0000657.US01 Applicant: Warsaw Orthopedic, Inc.(1502-1900) 
wherein the image guide includes a dynamic reference frame and the position includes location of the anatomy in a navigation field [Col.8/I.59 – col.9/I.12, Figs. 1 – 3, wherein location of the instrument configured for operable connection to the anatomy, is dynamically tracked], 
wherein the outer member includes an inner guide surface to orient the inner member in alignment with the selected tissue site [Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member], and   

As of the preceding limitations directed to the image guide, Melkent does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly engaging the emitter array [Fig.8], the tubular attachment being monolithic and including the inner surface [Figs.5 – 8, being of a single piece].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent and Kheradpir, and construct 
Although, Melkent discloses wherein a proximal end of the inner member includes a T-shaped handle [Fig.3 to Melkent, above]. The combination of Melkent and Kheradpir does not disclose wherein the handle being knurled handle.
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Haufe, and construct the handle of the combination of Melkent and Kheradpir having knurled surface in view of Haufe. One would have been motivated to do so in order to afford surgeons a grip of the cutting tool that minimize slippage [col.5/I.12- col.6/I.21].
Claim 10, 
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Haufe, and construct the handle of the combination of Melkent and Kheradpir having knurled surface in view of Haufe. One would have been motivated to do so in order to afford surgeons a grip of the cutting tool that minimize slippage [col.5/I.12- col.6/I.21].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), as above, and further in view of Michelson (US Pub. 2006/0084992 A1).
Claim 8, the combination of Melkent and Kheradpir discloses the limitations of claim 1, as above, except for disclosing wherein the tissue gathering element includes a trephine.
Michelson teaches an analogous instrument for taking a core containing the marrow [abstract, Figs. 5 – 8 and 11B and ¶43] comprising an outer member (140) including tissue engaging element including at least one pin or serrated edge (at least one or more of teeth 142) capable of penetrating tissue (¶224), a shaft (defined by an elongated portion of 270) being disposable with and movable relative to the tubular member and including tissue gathering element including trephine [¶242 - ¶243 and ¶280 - ¶282].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Michelson, and construct the shaft insertable into the tubular member for gathering tissue of the combination .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), as above, and further in view of Deangelo et al. (US Pub. 2012/0059380 A1).
Claim 23, the combination of Melkent and Kheradpir discloses the limitations of claim 1, as above, and further, Melkent discloses wherein the tubular member includes opposite first and second ends [defined by proximal and distal portions of 132, defining opposite ends] and a linear portion between the ends [defined by an elongated body portion extending between the ends], the first end having a maximum outer diameter equal to a maximum outer diameter of the linear portion [wherein a maximum outer diameter of a proximal portion, defining the first end, equal a maximum outer diameter of an elongated portion of 132 extending distally from the proximal end, Fig.2], the image guide being coupled to the first end [wherein image guide 190 being coupled to the proximal end of 132].
The combination of Melkent and Kheradpir does not explicitly disclose wherein the tubular member being continuously tapered from the linear portion to an end surface of the second end.
Deangelo teaches an analogous instrument [abstract, Figs. 1 – 2] comprising an outer tubular member [102 / 110] having first and second opposite ends [defined by proximal and distal opposite portions, defining the ends], wherein the first end having a maximum outer diameter equal to a maximum outer diameter of a linear portion [¶58, wherein an outer diameter of 102/110 at a proximal portion, defining the first end, and that of an elongated portion of 102 / 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Deangelo, and construct the outer tubular member of the combination of Melkent and Kheradpir having a tapered distal portion in view of Deangelo. One would have been motivated to do so in order to help guiding the distal end of the tubular member through tissue during use [Deangelo, ¶58]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775